DETAILED ACTION	
In Applicant’s Response dated 4/22/2022, Applicant amended claims 1 to 30 and added claim 31; and argued against all rejections previously set forth in the Office action dated 11/23/2021.
	
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
Applicant first argues that: 
	Thus, the sender computer 14 attaches multi-media files to a message and sends the message to the server 22. After receiving the message from the sender computer 14, the server 22 saves the received multi-media file. Next, the server 22 sends a separate email to the recipient computer 26, including a link to the multi-media file saved by the server 22. However, because the sender computer 14 sends mu/ti-media files to the server 22, Bienstock’s sender computer 14 does not send “a representation” of the multi-media file. Also, the link sent to the recipient refers to the multimedia file stored by the server 22 and not the sender computer 14. Accordingly, Bienstock does not disclose or suggest at least the following features of amended claim 1 (with emphasis added):
Applicant did not specifically define what constitutes “representation”. Sending a link of a multi-media file to a recipient as taught in paragraph 53 of Bienstock clearly and specifically teaches the aspect of sending a “representation” of the multi-media file as the link to the actual file is the representation of the file. This is also exactly the same function as claimed by the applicant. Therefore, applicant’s argument is unpersuasive.  
As for claim 17, applicant does not specifically explain what limitation is or is not taught by the prior art. The prior art Bienstock clearly and specifically teaches the aspect of selecting audio content to be sent to a recipient as discloses in paragraph 46, therefore applicant’s argument is unpersuasive.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bienstock, Pub NO.: 2006/0075033A1, in view of Beguelin, Patent No.: 9396195B1.
With regard to claim 1: 
Bienstock discloses a method for enabling a user to select multimedia content from a content provider for delivery to a recipient (paragraph 41: “Each greeting card thumbnail 152-162 provides a preview of the greeting card category, such as "wish you well" cards, birthday cards, and holiday cards, such as "Happy Mother's Day," etc. The menu 150 can include navigation buttons 160 and the like to facilitate browsing of the available greeting card categories. The desired category of greeting card is selected by selecting one of the thumbnails 152-162 and then selecting a "Next" button 164. Selecting of the "Next" button displays the greeting cards available for the selected category, which can also be tailored based on the user profile. A "Back" button 166 is selected to return to the menus shown in FIG. 3, however, each button 84-92 can be selected to call up the corresponding menu.”), wherein a device of the user is in electronic communication with the content provider, the method comprising: maintaining, by the content provider, a plurality of multimedia content items in a server (fig. 6, wherein the media content are stored at the server and can be downloaded, paragraph 39 and 40: “FIG. 6 illustrates the window 80 configured for creating a greeting card multi-media file, which appears with selection of the "Greeting Card" button 86. The selection of the "Greeting Card" button 86 prompts the GUI 46 to reconfigure the applet running in the window 80 to provide a menu 150 for creating a greeting card file. The menu 150 includes a number of thumbnails 152-162 that correspond with different greeting card categories. The thumbnails 152-162 are downloaded to the computer 14 with selection of the "Greeting Card" button 86 and/or the greeting card thumbnails 152-162 can be stored on the memory of the computer 14 and periodically updated by downloading and storing new thumbnails during the authentication process. The available greeting card categories can be based on the service contract of the sender such that the displayed greeting cards are determined based on a user profile, and in particular, based on whether the user has signed up for a premium or non-premium package. The premium package typically costs more than the non-premium package but preferably provides a wider array of greeting cards.”); displaying, by the content provider via a communication network, a first multimedia content item of the plurality of multimedia content items maintained by the content provider to the device of the user, the first multimedia content item comprising: music content, audio content, video content, image content, audiovisual content, or text content (fig. 7, paragraph 42: “FIG. 7 illustrates the window 80 reconfigured to display the greeting cards available for a selected category. The greeting cards shown in the window 80 correspond with selection of the thumbnail 156 for holiday cards. The thumbnails 170-200 generally show a cover page graphic for the greeting cards and allow the user to preview the available greeting cards prior to selecting the desired card. The server 22 can deliver any number greeting cards to the sender and tailor the greeting cards to current holidays and user specified criteria.”); , or any combination of the music content, the audio content, the video content, the image content, the audiovisual content, and the text content (fig. 6, paragraph 39 and 40: “FIG. 6 illustrates the window 80 configured for creating a greeting card multi-media file, which appears with selection of the "Greeting Card" button 86. The selection of the "Greeting Card" button 86 prompts the GUI 46 to reconfigure the applet running in the window 80 to provide a menu 150 for creating a greeting card file. The menu 150 includes a number of thumbnails 152-162 that correspond with different greeting card categories. The thumbnails 152-162 are downloaded to the computer 14 with selection of the "Greeting Card" button 86 and/or the greeting card thumbnails 152-162 can be stored on the memory of the computer 14 and periodically updated by downloading and storing new thumbnails during the authentication process. The available greeting card categories can be based on the service contract of the sender such that the displayed greeting cards are determined based on a user profile, and in particular, based on whether the user has signed up for a premium or non-premium package. The premium package typically costs more than the non-premium package but preferably provides a wider array of greeting cards.”); receiving, by the content provider from the device of the user, a request to deliver the first multimedia content item maintained by the content provider to the recipient via the communication network, wherein the communication network includes a media service provider (paragraph 53: “Once one or more of the desired multi-media files are attached to the message, the message is sent with the attached multi-media files with selection of the "Send" button 78. The message is sent from the computer 14 over the network 18 to the server 22. In accordance with one aspect of the present invention, the server 22 is configured to save the multi-media file in a memory of the server and then separately send an email to each recipient that includes the text message and other inputted data, but which replaces the attached multi-media file(s) with a link to a portion of the server 22 in which the multi-media file is stored.”); sending, by the content provider using the communication network, the multimedia message, including the representation of the first multimedia content item maintained by the content provider, to the recipient via the  network the service provider for provision to a device of the recipient (paragraph 53: “Once one or more of the desired multi-media files are attached to the message, the message is sent with the attached multi-media files with selection of the "Send" button 78. The message is sent from the computer 14 over the network 18 to the server 22. In accordance with one aspect of the present invention, the server 22 is configured to save the multi-media file in a memory of the server and then separately send an email to each recipient that includes the text message and other inputted data, but which replaces the attached multi-media file(s) with a link to a portion of the server 22 in which the multi-media file is stored”), wherein: the server  provider stores the first multimedia content item, and the representation of the first multimedia content item is a uniform resource locator (URL), a link, or a pointer to the first multimedia content item stored at the server (paragraph 53: “Once one or more of the desired multi-media files are attached to the message, the message is sent with the attached multi-media files with selection of the "Send" button 78. The message is sent from the computer 14 over the network 18 to the server 22. In accordance with one aspect of the present invention, the server 22 is configured to save the multi-media file in a memory of the server and then separately send an email to each recipient that includes the text message and other inputted data, but which replaces the attached multi-media file(s) with a link to a portion of the server 22 in which the multi-media file is stored”). 
	Bienstock does not disclose the service provider is a social media service provider. 
However Beguelin discloses the aspect wherein the service provider includes a social media service provider (column 8 line 60 to column 9 line 11: “In yet another example, video sharing server 140 can automatically populate the members' playlists 320, 330, 340 by retrieving a copy of the video 310 from a video content provider 130 and distributing a copy of the video to the playlists of each member 320, 330, 340 of the sharing community 304. In another embodiment, the video sharing server 140 may update playlists 320, 330, 340 with a link containing a path or content address of the video content. Thus, a user may help fill the playlists of members of his or her social network by recommending videos. The playlist may be filled by placing the recommended videos in any order, meaning that the recipient may replay the videos in any order, regardless of when they were recommended or received. Advantageously, because a user normally has a social connection to the members of the sharing community, the members of the sharing community would likely want to view a video that is recommended by a friend or associate and is saved the added trouble of actively adding a recommended video to the member's playlist.”); for sending the a representation of the multimedia content item to the recipient via the social media service provider for provision to a device of the recipient (column 12 line 57 to column 13 line 2: “In a preferred embodiment, at 640, the video sharing server or video sharing program causes the recipient's playlist to be populated with the shared video. As mentioned above, the recipient's playlist can reside at the video sharing server or at the video client. The video sharing server or video sharing program can update the recipient's playlist by sending a command to add the shared video to a playlist, wherein the command includes a metadata containing a path or content address that identifies the location from which the video content can be accessed. In another embodiment, the video sharing server or video sharing program can send a command, wherein the command includes a copy of the shared video.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Beguelin to Bienstock so members of a social network site can share contents with each other using social networking site for greater security and to protect user privacy, wherein the user can choose the social network site for sharing content to reach other users on the network without having to know their email or other form of communication.         

With regard to claims 2 and 10: 
Bienstock and Beguelin disclose the method of claim 1, wherein the device of the recipient accesses the first multimedia content item stored at the server (Bienstock paragraph 53: “Once one or more of the desired multi-media files are attached to the message, the message is sent with the attached multi-media files with selection of the "Send" button 78. The message is sent from the computer 14 over the network 18 to the server 22. In accordance with one aspect of the present invention, the server 22 is configured to save the multi-media file in a memory of the server and then separately send an email to each recipient that includes the text message and other inputted data, but which replaces the attached multi-media file(s) with a link to a portion of the server 22 in which the multi-media file is stored”).

With regard to claims 3 and 11: 
Bienstock and Beguelin disclose The method of claim 2, wherein accessing the first multimedia content item stored at the server comprises accessing the first multimedia content item in response to the device of the recipient selecting the representation of the first multimedia content item (Bienstock paragraph 54: “FIG. 10 illustrates an exemplary message 310 sent from the server 22 to the recipient computer 26 that includes a link 312 to the multi-media file stored on the server 22. The link 312 can be clicked on, such as with a left-click on a mouse, to direct a web browser operation on the recipient's computer 26 to the server 22 to view the multi-media file from a webpage hosted by the server and/or the link can be clicked on, such as with a right-click on a mouse, to download the file to the computer 26. The size of the file and its type, such as a wmv video file, is shown in the link so that the recipient can determine whether to download the file based on the size and type of the file.”). 

With regard to claims 4 and 12: 
Bienstock and Beguelin disclose the method of claim 2, further comprising streaming the first multimedia content item to the device of the recipient (Bienstock paragraph 54: “FIG. 10 illustrates an exemplary message 310 sent from the server 22 to the recipient computer 26 that includes a link 312 to the multi-media file stored on the server 22. The link 312 can be clicked on, such as with a left-click on a mouse, to direct a web browser operation on the recipient's computer 26 to the server 22 to view the multi-media file from a webpage hosted by the server and/or the link can be clicked on, such as with a right-click on a mouse, to download the file to the computer 26. The size of the file and its type, such as a wmv video file, is shown in the link so that the recipient can determine whether to download the file based on the size and type of the file.”).

With regard to claims 5 and 13: 
Bienstock and Beguelin disclose the method of claim 1, wherein the first multimedia content item is from the device of the user (Bienstock paragraph 53: “Once one or more of the desired multi-media files are attached to the message, the message is sent with the attached multi-media files with selection of the "Send" button 78. The message is sent from the computer 14 over the network 18 to the server 22. In accordance with one aspect of the present invention, the server 22 is configured to save the multi-media file in a memory of the server and then separately send an email to each recipient that includes the text message and other inputted data, but which replaces the attached multi-media file(s) with a link to a portion of the server 22 in which the multi-media file is stored”). 

With regard to claims 6 and 14: 
Bienstock and Beguelin disclose the method of claim 1, wherein the multimedia content item comprises a mixture of first multimedia content recorded by the user device (Bienstock paragraph 31: “FIG. 4 illustrates the window 80 configured for recording a video file, which appears with selection of the "Video" button 84. The selection of the "Video" button 84 prompts the applet to provide an operation menu 96 in the window 80 for controlling the recording of a video file. The operation menu 96 includes a number of selectable buttons, including a record button 100, a stop button 102, a play button 104, a pause button 106, a forward button 108, a fast forward button 110, a rewind button 112, a fast rewind button 114, a "Done" button 116, a "Search" button 118, and a "Message" button 120.”):  and second multimedia content (Bienstock paragraph 46: “The customized font and message are previewed in a window 240 with selection of a "Place Text" button 242, which places the inputted text in the window as it would appear on the inside page of the greeting card. Additional features can be included for adding other items to the greeting cards, such as animation, video, sound, and the like. Such items may be downloaded from the server with the available greeting cards or stored on the computer 14. The present invention contemplates electronic greeting cards having more or less pages than the described cover and inside pages. Additional features can be included for editing these pages, such as a page selection button (not shown) that configures the customization menu 224 for editing a selected page in the greeting card.”). 

With regard to claims 7 and 15: 
Bienstock and Beguelin disclose the method of claim 6, further comprising mixing, using mixing software or mixing instructions, the first multimedia content and the second multimedia content (Bienstock paragraph 46: “The customized font and message are previewed in a window 240 with selection of a "Place Text" button 242, which places the inputted text in the window as it would appear on the inside page of the greeting card. Additional features can be included for adding other items to the greeting cards, such as animation, video, sound, and the like. Such items may be downloaded from the server with the available greeting cards or stored on the computer 14. The present invention contemplates electronic greeting cards having more or less pages than the described cover and inside pages. Additional features can be included for editing these pages, such as a page selection button (not shown) that configures the customization menu 224 for editing a selected page in the greeting card.”).

With regard to claims 8 and 16: 
Bienstock and Beguelin disclose the method of claim 6, wherein the second multimedia content comprises text content entered by the user, music content, or audio content (Bienstock paragraph 46: “The customized font and message are previewed in a window 240 with selection of a "Place Text" button 242, which places the inputted text in the window as it would appear on the inside page of the greeting card. Additional features can be included for adding other items to the greeting cards, such as animation, video, sound, and the like. Such items may be downloaded from the server with the available greeting cards or stored on the computer 14. The present invention contemplates electronic greeting cards having more or less pages than the described cover and inside pages. Additional features can be included for editing these pages, such as a page selection button (not shown) that configures the customization menu 224 for editing a selected page in the greeting card.”). 

Claim 9 is rejected for the same reason as claim 1. 

With regard to claim 17:
Bienstock discloses a computer implemented method for enabling a content provider to deliver multimedia content via a communication network (paragraph 53: “Once one or more of the desired multi-media files are attached to the message, the message is sent with the attached multi-media files with selection of the "Send" button 78. The message is sent from the computer 14 over the network 18 to the server 22. In accordance with one aspect of the present invention, the server 22 is configured to save the multi-media file in a memory of the server and then separately send an email to each recipient that includes the text message and other inputted data, but which replaces the attached multi-media file(s) with a link to a portion of the server 22 in which the multi-media file is stored.”), the method comprising: maintaining by the content provider a plurality of multimedia content selections in a server, the plurality content selections comprising a plurality of music content selections and/or a plurality of audio content selections (see paragraph wherein user can select sound paragraph 46: “The customized font and message are previewed in a window 240 with selection of a "Place Text" button 242, which places the inputted text in the window as it would appear on the inside page of the greeting card. Additional features can be included for adding other items to the greeting cards, such as animation, video, sound, and the like. Such items may be downloaded from the server with the available greeting cards or stored on the computer 14. The present invention contemplates electronic greeting cards having more or less pages than the described cover and inside pages. Additional features can be included for editing these pages, such as a page selection button (not shown) that configures the customization menu 224 for editing a selected page in the greeting card.”); providing, by the content provider to a user device via the communication network, the plurality of content selections maintained by the content provider receiving, by the content provider from the user device via the communication network, a first content selection picked by the user from the plurality of content selections maintained by the content provider (fig. 6, paragraph 39 and 40: “FIG. 6 illustrates the window 80 configured for creating a greeting card multi-media file, which appears with selection of the "Greeting Card" button 86. The selection of the "Greeting Card" button 86 prompts the GUI 46 to reconfigure the applet running in the window 80 to provide a menu 150 for creating a greeting card file. The menu 150 includes a number of thumbnails 152-162 that correspond with different greeting card categories. The thumbnails 152-162 are downloaded to the computer 14 with selection of the "Greeting Card" button 86 and/or the greeting card thumbnails 152-162 can be stored on the memory of the computer 14 and periodically updated by downloading and storing new thumbnails during the authentication process. The available greeting card categories can be based on the service contract of the sender such that the displayed greeting cards are determined based on a user profile, and in particular, based on whether the user has signed up for a premium or non-premium package. The premium package typically costs more than the non-premium package but preferably provides a wider array of greeting cards.”); generating, by the content provider, a multimedia content item by mixing the first content selection with multimedia content recorded by the user (paragraph 46: “The customized font and message are previewed in a window 240 with selection of a "Place Text" button 242, which places the inputted text in the window as it would appear on the inside page of the greeting card. Additional features can be included for adding other items to the greeting cards, such as animation, video, sound, and the like. Such items may be downloaded from the server with the available greeting cards or stored on the computer 14. The present invention contemplates electronic greeting cards having more or less pages than the described cover and inside pages. Additional features can be included for editing these pages, such as a page selection button (not shown) that configures the customization menu 224 for editing a selected page in the greeting card.”); receiving, by the content provider from the user device, a request to deliver the multimedia content item to a first social media network of one or more social media networks for provision to a device of a recipient (paragraph 53: “Once one or more of the desired multi-media files are attached to the message, the message is sent with the attached multi-media files with selection of the "Send" button 78. The message is sent from the computer 14 over the network 18 to the server 22. In accordance with one aspect of the present invention, the server 22 is configured to save the multi-media file in a memory of the server and then separately send an email to each recipient that includes the text message and other inputted data, but which replaces the attached multi-media file(s) with a link to a portion of the server 22 in which the multi-media file is stored”), and sending, by the content provider, a multimedia message including  or a representation of the multimedia content item maintained by the content provider to the first social media network for provision to the device of the recipient (paragraph 53: “Once one or more of the desired multi-media files are attached to the message, the message is sent with the attached multi-media files with selection of the "Send" button 78. The message is sent from the computer 14 over the network 18 to the server 22. In accordance with one aspect of the present invention, the server 22 is configured to save the multi-media file in a memory of the server and then separately send an email to each recipient that includes the text message and other inputted data, but which replaces the attached multi-media file(s) with a link to a portion of the server 22 in which the multi-media file is stored”), wherein: the , the representation of the multimedia content item is uniform resource locator (URL), a link, or a pointer to the multimedia content item  maintained by the content provider, and wherein the multimedia content item comprises any combination of music content, audio content, video content, image content, audiovisual content, and text content (paragraph 53: “Once one or more of the desired multi-media files are attached to the message, the message is sent with the attached multi-media files with selection of the "Send" button 78. The message is sent from the computer 14 over the network 18 to the server 22. In accordance with one aspect of the present invention, the server 22 is configured to save the multi-media file in a memory of the server and then separately send an email to each recipient that includes the text message and other inputted data, but which replaces the attached multi-media file(s) with a link to a portion of the server 22 in which the multi-media file is stored”).
	Bienstock does not disclose the aspect wherein the one or more network are social media networks.  However Beguelin disclose discloses the one or more network are social media networks (column 8 line 60 to column 9 line 11: “In yet another example, video sharing server 140 can automatically populate the members' playlists 320, 330, 340 by retrieving a copy of the video 310 from a video content provider 130 and distributing a copy of the video to the playlists of each member 320, 330, 340 of the sharing community 304. In another embodiment, the video sharing server 140 may update playlists 320, 330, 340 with a link containing a path or content address of the video content. Thus, a user may help fill the playlists of members of his or her social network by recommending videos. The playlist may be filled by placing the recommended videos in any order, meaning that the recipient may replay the videos in any order, regardless of when they were recommended or received. Advantageously, because a user normally has a social connection to the members of the sharing community, the members of the sharing community would likely want to view a video that is recommended by a friend or associate and is saved the added trouble of actively adding a recommended video to the member's playlist.”); for sending a representation of the multimedia content item to the recipient via the social media networks for provision to a device of the recipient (column 12 line 57 to column 13 line 2: “In a preferred embodiment, at 640, the video sharing server or video sharing program causes the recipient's playlist to be populated with the shared video. As mentioned above, the recipient's playlist can reside at the video sharing server or at the video client. The video sharing server or video sharing program can update the recipient's playlist by sending a command to add the shared video to a playlist, wherein the command includes a metadata containing a path or content address that identifies the location from which the video content can be accessed. In another embodiment, the video sharing server or video sharing program can send a command, wherein the command includes a copy of the shared video.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Beguelin to Bienstock so members of a social network site can share contents with each other using social networking site for greater security and to protect user privacy, wherein the user can choose the social network site for sharing content to reach other users on the network without having to know their email or other form of communication.         

With regard to claims 18 and 25:
Bienstock and Beguelin disclose the method of claim 17, wherein the device of the recipient accesses the multimedia content item stored at the server (Bienstock paragraph 53: “Once one or more of the desired multi-media files are attached to the message, the message is sent with the attached multi-media files with selection of the "Send" button 78. The message is sent from the computer 14 over the network 18 to the server 22. In accordance with one aspect of the present invention, the server 22 is configured to save the multi-media file in a memory of the server and then separately send an email to each recipient that includes the text message and other inputted data, but which replaces the attached multi-media file(s) with a link to a portion of the server 22 in which the multi-media file is stored”).

With regard to claims 19 and 26:
Bienstock and Beguelin disclose The method of claim 18, wherein accessing the multimedia content item stored at the server comprises accessing the multimedia content item in response to the recipient selecting the representation of the multimedia content item using the device of the recipient (Bienstock paragraph 54: “FIG. 10 illustrates an exemplary message 310 sent from the server 22 to the recipient computer 26 that includes a link 312 to the multi-media file stored on the server 22. The link 312 can be clicked on, such as with a left-click on a mouse, to direct a web browser operation on the recipient's computer 26 to the server 22 to view the multi-media file from a webpage hosted by the server and/or the link can be clicked on, such as with a right-click on a mouse, to download the file to the computer 26. The size of the file and its type, such as a wmv video file, is shown in the link so that the recipient can determine whether to download the file based on the size and type of the file.”).
. 
With regard to claims 20 and 27:
Bienstock and Beguelin disclose the method of claim 18, further comprising streaming the multimedia content item to the device of the recipient (Bienstock paragraph 54: “FIG. 10 illustrates an exemplary message 310 sent from the server 22 to the recipient computer 26 that includes a link 312 to the multi-media file stored on the server 22. The link 312 can be clicked on, such as with a left-click on a mouse, to direct a web browser operation on the recipient's computer 26 to the server 22 to view the multi-media file from a webpage hosted by the server and/or the link can be clicked on, such as with a right-click on a mouse, to download the file to the computer 26. The size of the file and its type, such as a wmv video file, is shown in the link so that the recipient can determine whether to download the file based on the size and type of the file.”). 

With regard to claims 21 and 28:
Bienstock and Beguelin disclose the method of claim 20, wherein streaming comprises streaming the multimedia content item from the server in response to a request received from the device of the recipient (Bienstock paragraph 54: “FIG. 10 illustrates an exemplary message 310 sent from the server 22 to the recipient computer 26 that includes a link 312 to the multi-media file stored on the server 22. The link 312 can be clicked on, such as with a left-click on a mouse, to direct a web browser operation on the recipient's computer 26 to the server 22 to view the multi-media file from a webpage hosted by the server and/or the link can be clicked on, such as with a right-click on a mouse, to download the file to the computer 26. The size of the file and its type, such as a wmv video file, is shown in the link so that the recipient can determine whether to download the file based on the size and type of the file.”). 

With regard to claims 22 and 29:
Bienstock and Beguelin disclose the method of claim 17, wherein generating the multimedia content item comprises mixing text content from the user (Bienstock paragraph 46: “The customized font and message are previewed in a window 240 with selection of a "Place Text" button 242, which places the inputted text in the window as it would appear on the inside page of the greeting card. Additional features can be included for adding other items to the greeting cards, such as animation, video, sound, and the like. Such items may be downloaded from the server with the available greeting cards or stored on the computer 14. The present invention contemplates electronic greeting cards having more or less pages than the described cover and inside pages. Additional features can be included for editing these pages, such as a page selection button (not shown) that configures the customization menu 224 for editing a selected page in the greeting card.”) with the first content selection and the multimedia content recorded by the user (Bienstock paragraph 31: “FIG. 4 illustrates the window 80 configured for recording a video file, which appears with selection of the "Video" button 84. The selection of the "Video" button 84 prompts the applet to provide an operation menu 96 in the window 80 for controlling the recording of a video file. The operation menu 96 includes a number of selectable buttons, including a record button 100, a stop button 102, a play button 104, a pause button 106, a forward button 108, a fast forward button 110, a rewind button 112, a fast rewind button 114, a "Done" button 116, a "Search" button 118, and a "Message" button 120.”). 

With regard to claims 23 and 30:
Bienstock and Beguelin disclose the method of claim 17, wherein the method generates the multimedia content item in a single container (Bienstock paragraph 46: “The customized font and message are previewed in a window 240 with selection of a "Place Text" button 242, which places the inputted text in the window as it would appear on the inside page of the greeting card. Additional features can be included for adding other items to the greeting cards, such as animation, video, sound, and the like. Such items may be downloaded from the server with the available greeting cards or stored on the computer 14. The present invention contemplates electronic greeting cards having more or less pages than the described cover and inside pages. Additional features can be included for editing these pages, such as a page selection button (not shown) that configures the customization menu 224 for editing a selected page in the greeting card.”). 

Claim 24 is rejected for the same reason as claim 17. 

With regard to claims 31:
Bienstock and Beguelin disclose The method of claim 1, wherein: the social media service provider is a first social media service provider of a plurality of social media service providers (Beguelin column 10 line 19 to line 39: “As used herein, the term “social network” refers to people or entities with which the user has a relationship from one or more different social sources. People or entities in a user's social network will be hereafter referred to as “users,” “people,” “members,” “senders” or “recipients.” For example, a user may have one social network associated with a particular video sharing service, music sharing service, and/or photo sharing service, another social network associated with one or more email and/or instant messaging accounts, and yet another social network created by an online social network service. All of these various different social networks can be included in a user's overall social network and create a pool of potential people with which a user may share videos. The user may also import people into her social network by identifying people with which the user would like to be associated, but who might not otherwise be associated with the user via another preexisting social connection. In addition, the user may add herself to another person's social network. Thus, a user's social network can be as small or as large as the user deems necessary and can continually change depending on the user's current social situation.”); and sending the multimedia message comprises sending the multimedia message, including the representation of the first multimedia content item (Bienstock paragraph 53: “Once one or more of the desired multi-media files are attached to the message, the message is sent with the attached multi-media files with selection of the "Send" button 78. The message is sent from the computer 14 over the network 18 to the server 22. In accordance with one aspect of the present invention, the server 22 is configured to save the multi-media file in a memory of the server and then separately send an email to each recipient that includes the text message and other inputted data, but which replaces the attached multi-media file(s) with a link to a portion of the server 22 in which the multi-media file is stored”), to the recipient via the first social media service provider at which the recipient has an account (Beguelin column 12 line 57 to column 13 line 2: “In a preferred embodiment, at 640, the video sharing server or video sharing program causes the recipient's playlist to be populated with the shared video. As mentioned above, the recipient's playlist can reside at the video sharing server or at the video client. The video sharing server or video sharing program can update the recipient's playlist by sending a command to add the shared video to a playlist, wherein the command includes a metadata containing a path or content address that identifies the location from which the video content can be accessed. In another embodiment, the video sharing server or video sharing program can send a command, wherein the command includes a copy of the shared video.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Beguelin to Bienstock so members of a social network site can share contents with each other using social networking site for greater security and to protect user privacy, wherein the user can choose the social network site for sharing content to reach other users on the network without having to know their email or other form of communication, wherein the user has freedom to select from one of multiple social networks.          

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lanza, Pub. No.: 20070245243: E-mailing portions of the selected video 113 is similar to the blog described above. However, with e-mailing, once an e-mail button is selected, a dialog box appears with typical e-mail headings, such as "To", "From", "Subject", and "Message". The link to a specific portion or portions of the video 113 is sent via e-mail, where the e-mail recipient can then click on the link to be taken to the current page of the user sending the e-mail. This enables the user to provide links to exact locations within a video to another party.

Atkins, Pub. No.: 20070244977A1, A multimedia-enabled, customizable system for email and distributed rich media creation, management, and delivery is disclosed. The system includes: an email management server, web-animation and interface-enabled campaign sender device, and one or more recipient devices connected to the sender device and the email management server via a data communications network. The email management server is operatively connected to a mass storage device.
	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179